Citation Nr: 1116762	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial, compensable rating for impingement syndrome of the left shoulder, prior to April 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for impingement syndrome of the left shoulder, from April 1, 2010.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran had active duty from March 2003 to March 2004; he also had prior, verified periods of active duty for training (ACDUTRA) from June 1992 to August 1992 and from June 1993 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision in which the RO granted the Veteran's claim for service connection for impingement syndrome of the left shoulder and awarded a 0 percent (noncompensable) rating, effective March 9, 2004, and denied his claims for service connection for flat feet, for residuals of left knee surgery, and for residuals of right knee surgery.  In April 2005, the veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

In August 2007, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO granted a higher rating of 20 percent for the Veteran's left shoulder disability, effective April 1, 2010, and continued to deny the claims for service connection for a right knee disability, for a left knee disability, and for flat feet (as reflected in a May 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for impingement syndrome of the left shoulder, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 20 percent for impingement syndrome of the left shoulder, effective April 1, 2010, inasmuch as higher ratings for this disability are available, both before and after April 1, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized that portion of the appeal pertinent to the left shoulder disability as now encompassing the first two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision addressing the claims for a higher ratings for impingement syndrome is set forth below.  The claims for service connection for a right knee disability, for a left knee disability, and for flat feet are addressed in the remand following the order; these matters, again, are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  As the Veteran is right-handed, his service-connected left shoulder disability involves his minor extremity. 

3.  Since November 11, 2005, the Veteran's impingement syndrome of the left shoulder has been manifested by pain, tenderness, and limitation of flexion to no more than 90 degrees and abduction to no more than 80 degrees with repetition and pain.

4.  Limitation of motion of the left arm at shoulder level was first shown during VA examination in November 2005; there is no medical evidence of limitation of motion at the shoulder level before that time.

CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for impingement syndrome, from the March 9, 2004 effective date of the grant of service connection through November 11, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, rating for impingement syndrome of the left shoulder, from November 12, 2005, are met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2004 pre-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what evidence would be obtained by VA.  A February 2008 post-rating letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and specifically informed the Veteran to submit any evidence in his possession pertinent to the claim herein decided (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The March 2006 SOC included the pertinent rating criteria for evaluating impingement syndrome of the left shoulder.

After issuance of the March 2004 letter, the March 2006 SOC, and the February 2008 letter, and opportunity for the Veteran to respond, the May 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, a VA hospital record, and the reports of April 2004, November 2005, and April 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims for a higher rating for impingement syndrome of the left shoulder is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims for a higher rating.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, the RO has already assigned staged ratings for the left shoulder disability:  0 percent prior to April 1, 2010, and 20 percent from that date.  Hence, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

At the outset, the Board notes that the evidence establishes that the Veteran is right-hand dominant; thus, his left shoulder disability involves his minor extremity.

Under Diagnostic Code 5201, with respect to the minor extremity, limitation of the arm at shoulder level or midway between side and shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

The Board also notes that, when evaluating muschoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, and with resolution of all reasonable in the Veteran's favor, the Board finds that a 20 percent, but no higher rating for the Veteran's left shoulder impingement is warranted from November 12, 2005, but that an initial, compensable rating for the disability prior to that date is not warranted.  

The Veteran was afforded a VA examination in April 2004.  The Veteran reported a history of left shoulder pain for one year that he described as a dull ache.  Magnetic resonance imaging (MRI) of the left shoulder revealed the possibility of slight subacromial fluid, but was otherwise normal.  On examination, there was no tenderness of the left shoulder.  Range of motion testing revealed forward flexion of 0 to 180 degrees, abduction 0 to 160 degrees, internal rotation 0 to 90 degrees, and external rotation from 0 to 90 degrees.  X-ray of the left shoulder was normal.  The impression was left shoulder impingement syndrome.

On VA examination in November 2005, the Veteran reported left shoulder pain with excessive use, particularly when lifting his arm above shoulder level.  On examination, there was no swelling, deformity or tenderness.  Range of motion testing revealed active flexion to 90 degrees, active abduction to 80 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  The examiner noted that there was no crepitus.  X-ray and MRI of the left shoulder were normal.  The examiner stated that despite the loss of motion at the examination compared with the previous examination, he would "tend to take today's readings with a grain of salt."  He concluded that the deterioration was too significant for such a short period of time (under 2 years) and that the findings were unreliable since they were based on the Veteran's complaints of pain.  He concluded that there had been no change in the Veteran's left shoulder disability since the previous examination.  The impression was impingement syndrome of the left shoulder.  

The Veteran went to the emergency room for left shoulder and low back pain in May 2006.  The VA emergency room note from May 2006 revealed limitation of motion of the left shoulder.  The Veteran was unable to actively lift past shoulder level due to pain.  On examination, there was no pain with palpation or crepitus.

In accordance with the Board's January 2008 remand, the Veteran was afforded a VA examination in April 2010.  He then reported pain, weakness, instability, giving way, lack of endurance, swelling, heat, redness, tenderness, and stiffness of his left shoulder.  The Veteran also reported flare-ups of intense left shoulder pain and additional limitation of motion that occurred once a month lasting for 6 hours at a time.  The examiner noted that the Veteran was hospitalized and had surgery in 2008.  On examination, the examiner noted tenderness of the anterior, posterior, and lateral aspects of the left shoulder.  Range of motion testing revealed forward flexion from 0 to 110 degrees with pain throughout, abduction from 0 to 90 degrees with pain throughout, external rotation from 0 to 30 degrees with pain throughout, and internal rotation from 0 to 30 degrees with pain throughout.  The examiner noted that range of motion decreased to 90 degrees with repetition, while pain increased.  X-ray of the left shoulder was normal.  The impression was left shoulder strain.

Initially, the Board finds that the above-cited evidenced does not support a finding that an initial, compensable rating for the Veteran's left shoulder disability, prior to the date of the November 2005 VA examination, is warranted.  There is no medical evidence of limitation of motion of the arm at shoulder level or midway between the side and shoulder level prior to the November 2005 VA examination.  Rather, the evidence reflects a range of motion of the left arm much greater than 90 degrees from the side.  Specifically, on examination in April 2004, range of motion testing revealed full flexion, from 0 to 180 degrees, and nearly full abduction, from 0-160 degrees.  Moreover, the Veteran has not presented any medical evidence to suggest limitation of motion at shoulder level prior to November 2005.  As such, an initial, compensable rating is not warranted on the basis of limitation of motion of the left arm at any time prior to November 12, 2005.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for the Veteran's left shoulder is warranted from November 12, 2005-the actual date of the November 2005 VA examination.  While range of motion testing in November 2005 revealed results consistent with a 20 percent rating under Diagnostic Code 5201 for limitation of motion of the arm at shoulder level, the examiner concluded that the Veteran's left shoulder was essentially the same as during the previous examination.  However, the Board finds that the November 2005 range of motion findings are consistent with the other medical evidence of record and the Veteran's assertions as to this period.  

In various statements, the Veteran has maintained that he is unable to lift his arm above shoulder level.  During the November 2005 VA examination, flexion was limited to 90 degrees and abduction was limited to 80 degrees-results consistent with the Veteran's assertions.  Additionally, the VA emergency room report from May 2006 noted that the Veteran's left shoulder motion was limited at shoulder level.  The April 2010 VA examination results also reveal limitation of motion at the shoulder level.  
The Board notes, however, that a rating in excess of 20 percent is not warranted at any point since November 12, 2005.  The medical evidence in this case reflects a range of motion of the arm much greater than 25 degrees from the side, even considering the effects of repetitive use and pain.  Significantly, the April 2004 examination revealed flexion to 180 degrees and abduction to 160 degrees.  Thus, the medical evidence reflects that a 20 percent, but no higher, rating for the Veteran's left shoulder disability is warranted from November 12, 2005.  

Specifically as regards the DeLuca factors, the Board notes that the April 2010 VA examiner reported that pain was associated with the range of motion.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examination the Veteran was able to accomplish the range of motion indicated above.  The Board also notes that, while the April 2010 examiner commented that repetitive motions caused an increase in pain, the decreased motion with repetition was still at shoulder level (the level of disability contemplated by a 20 percent rating).  Moreover, while the Veteran reported fatigue, weakness, and a lack of endurance, these findings are not shown to result in any corresponding motion loss that would support a higher rating.  In short, the 20 percent rating adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a higher rating at any point prior to, or from, November 12, 2005.  In this regard, ankylosis, and impairment of the humerus, clavicle or scapula is not shown.  See 38 C.F.R. § 4.71a.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.

In reaching the above determinations, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the Board has resolved reasonable doubt in the Veteran's favor by assigning a 20 percent rating for impingement syndrome of the left shoulder, effective November 12, 2005, the Board also finds that the preponderance of the evidence is against assignment of a compensable rating prior to November 12, 2005 or assignment of a rating in excess of 20 percent from that time.


ORDER

An initial, compensable rating for impingement syndrome of the left shoulder, prior to November 12, 2005, is denied. 

A 20 percent rating for impingement syndrome of the left shoulder, from November 12, 2005, is warranted, subject to the legal authority governing the payment of VA monetary benefits.

A rating in excess of 20 percent for impingement syndrome of the left shoulder, at any time, is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims for service connection for flat feet and for right and left knee disabilities is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the January 2008 remand, the Board directed that the Veteran be scheduled for an orthopedic examination, by an appropriate physician, at a VA medical facility.  Unfortunately, the April 2010 examination report does not adequately resolve the question of whether the Veteran's current disabilities of the feet, right knee, and left knee were incurred in or aggravated by the Veteran's service.  

In regards to the Veteran's bilateral feet disability, the Board notes that moderate pes planus was reported by the examiner at enlistment in March 1992.  The April 2010 VA examiner noted that the Veteran has pes planus of the right and left feet, made worse by physical training while in the service.  However, there is no evidence or diagnosis that suggests the Veteran's pes planus is worse than moderate, as noted at entry.  Significantly, the examiner did not seem to take into account the April 2004 VA examination findings, conducted one month after discharge from active duty service.  The April 2004 examiner noted that the Veteran had moderate bilateral pes planus (the same diagnosis given at enlistment).  

In regards to the Veteran's knees, there is nothing noted at enlistment in March 1992, and the first record of knee problems is a private doctor note from September 1994 in which Dr. M. C. noted that he was treating the Veteran for lateral meniscal irritation of both knees.  During the August 2007 Travel Board hearing, the Veteran noted that he had surgery on his right knee in October 1997 and stated that his right knee was aggravated by his active duty service from March 2003 to March 2004.  As for the left knee, the Veteran denied any left knee problems prior to his last period of service from March 2003 to March 2004.  Contrary to the Veteran's reported history, the April 2010 VA examiner stated that the Veteran "injured his left knee while on active duty in 1992" and experienced "onset of right knee pain in 1993, while on active duty."  There are no medical records from the Veteran's periods of ACDUTRA from June 1992 to August 1992 and from June 1993 to August 1993 indicating any knee injuries or pain.  Thus, the examiner's conclusions seem to be based on incorrect factual information.  Additionally, since the examiner concluded that the Veteran's right and left knee disabilities were incurred during the Veteran's periods of ACDUTRA in 1992 and 1993, he did not address the question of onset or aggravation during the Veteran's period of active duty from March 2003 to March 2004.  

Accordingly, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran and prepared the April 2010 examination report for an addendum opinion addressing the noted questions.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

If a further examination is scheduled, the Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in April 2010 for an addendum opinion.  The opinion should address the following:

Feet - Whether the Veteran's pre-existing pes planus was (1) aggravated during any of the Veteran's verified periods of service; and, if so, (2) whether the increase in severity represented the natural progression of the condition (representing a permanent worsening of the disability in question).  

Knees - Whether the Veteran's right and left knee disabilities were (1) incurred in or aggravated during the Veteran's active duty service from March 2003 to March 2004; and, if aggravation is found (2) whether any increase in severity represented the natural progression of the condition (representing a permanent worsening of the disability in question).  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, to obtain the above-requested medical opinion.  The entire claims file, to include a complete copy of this REMAND, must be furnished to the examiner, and the report of examination should reflect consideration of the Veteran's documented medical history and assertions.

In rendering the requested opinion, the physician should consider and discuss all service treatment records, as well as all post-service medical evidence-to particularly include the April 2004 VA examination report-as well as the Veteran's statements.  

The physician should set forth all findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.   To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for right knee disability, for left knee disability, and for flat feet, in light of pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


